NO. 07-01-0217-CV

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                    APRIL 1, 2002

                         ______________________________


              MONTY LONDON D/B/A LONDON CABINET & TRIM;
    CITICORP MORTGAGE, INC.; AND NABIL AND ADIL ATTAYA, APPELLANTS

                                           V.

                        TRINITY FLOOR COMPANY, APPELLEE


                        _________________________________

                FROM THE 99TH DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 99-507215; HONORABLE MACKEY HANCOCK, JUDGE

                         _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


       Appellants Citicorp Mortgage, Inc., and Nabil and Adil Attaya challenge a summary

judgment that appellee Trinity Floor Company recover $57,736.26 on its claim for

foreclosure of its mechanic’s and materialman’s lien on a residence.       Because the

summary judgment is interlocutory and unappealable, we must dismiss for want of

jurisdiction.
          On August 20, 1999, Trinity, a subcontractor, filed suit against contractor Monty

London, d/b/a London Cabinet & Trim, Citicorp, and Nabil and Adil Attaya for floor work

completed at a residence owned by Citicorp and later sold to the Attayas. On September

23, 1999, Citicorp and the Attayas filed their original answer and special exceptions.

London failed to appear and answer the lawsuit and a default judgment was entered

against him on November 22, 1999.


          On March 3, 2000, Citicorp and the Attayas filed a cross-action against London

alleging that the work performed by London on the residence was incomplete and

substandard, forcing Citicorp to reduce the contract price of the residence in its

negotiations with the Attayas. London filed a general denial in response to the cross-

action.


          Trinity filed a motion for partial summary judgment on March 30, 2000, alleging that

it established each of the elements of its claims and that there was no evidence to support

any of the affirmative defenses asserted by Citicorp and the Attayas. On February 20,

2001, the trial court granted Trinity’s motion and ordered foreclosure and sale of the

residence in question to satisfy judgment in the amount of $57,736.26.


          By its brief, Citicorp and the Attayas question whether the summary judgment in

favor of Trinity is final contending that the cross-action filed by them against London was

neither addressed nor disposed of by summary judgment. When there has not been a


                                               2
conventional trial on the merits, an order or judgment is not final for purposes of appeal

unless it actually disposes of every pending claim and party or unless it clearly and

unequivocally states that it finally disposes of all claims and parties. Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 201 (Tex. 2001). Nothing in this record indicates disposition of the

cross-action filed on March 30, 2000, by Citicorp and the Attayas against London. Thus,

the summary judgment is interlocutory and not subject to appeal. Therefore, this Court is

without power to review it and has jurisdiction only to dismiss the appeal. Steeple Oil and

Gas Corporation v. Amend, 394 S.W.2d 789, 790 (Tex. 1965).


       Accordingly, the appeal is dismissed for want of jurisdiciton.



                                                 Don H. Reavis
                                                   Justice


Do not publish.




                                            3